                   Case 19-01819-LMI             Doc 1         Filed 11/06/19      Page 1 of 27



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                          Miami Division
                                        www.flsb.uscourts.gov

In re:

G&C INVESTMENT CORP.,                                                    Case No.: 17-20150-LMI
                                                                         Chapter 7
      Debtor.
__________________________________/
                                                                         Adv. Case No.:
MARCIA T. DUNN, Chapter 7
Trustee of the Bankruptcy Estate
of G&C INVESTMENT CORP.,

         Plaintiff,

v.

GOODWILL FUNDING, INC.,
a Florida corporation,
CHAREL WINSTON, an individual,
and WILLIS GEORGE VICTUM A/K/A
WILLIS VICTORY, an individual.

      Defendants.
___________________________________/

                      COMPLAINT TO AVOID AND RECOVER
              FRAUDULENT TRANSFERS, UNJUST ENRICHMENT AND FRAUD

         Marcia T. Dunn, as Chapter 7 trustee of the bankruptcy estate of G&C Investment Corp.

(“Trustee”), sues Goodwill Funding, Inc. (“GW”), Charel Winston (“Ms. Winston”), and Willis

George Victum a/k/a Willis Victory (“Mr. Victory,” and collectively with GW and Ms. Winston,

the “Defendants”), and alleges as follows:

I.       JURISDICTION AND VENUE

         1.       This is an adversary proceeding brought pursuant to Fed. R. Bank. P. 7001, 11

U.S.C. § 541, 544, 548 and 550, Chapter 726, Fla. Stat., and other applicable law.


                                                           1
                                    LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
     3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                     Case 19-01819-LMI             Doc 1         Filed 11/06/19      Page 2 of 27



           2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

           3.       This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (E), (H) and

(O), and the Trustee consents to the entry of final orders and judgment by the Bankruptcy Court.

           4.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

II.        PARTIES

           5.       The Trustee is the duly appointed Chapter 7 Trustee of the bankruptcy estate of

G&C Investment Corp. (the “Debtor”) and brings this action solely in her capacity as trustee.

           6.       GW is Florida corporation that conduced business in Miami-Dade County, Florida

at all relevant times.

           7.       Ms. Winston is an individual residing in California, is over the age of 18, and is sui

juris.

           8.       Mr. Victory is an individual residing in California, is over the age of 18, and is sui

juris.

III.       PROCEDURAL BACKGROUND

           9.       On August 10, 2017 (the “Petition Date”), this case was commenced by the filing

of an involuntary petition for relief under Chapter 7, Title 11 of the United States Bankruptcy Code

(the “Bankruptcy Case”).

           10.      On November 7, 2017, the Court entered its Order for Relief in Involuntary Case

(the “Relief Date”).

           11.      On December 20, 2017, the Trustee was appointed as the duly authorized and acting

Chapter 7 Trustee of the Debtor’s bankruptcy estate.




                                                             2
                                      LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
       3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                    Case 19-01819-LMI             Doc 1         Filed 11/06/19      Page 3 of 27



IV.       GENERAL BACKGROUND

          A.       Mr. Garrido’s Fraud Through the Debtor

          12.      As early as 2010, Mr. Jorge Garrido caused the Debtor to raise monies from

investors to purportedly invest in different ventures – ranging from gem deals, funding start-up

projects, participating in humanitarian platforms, and commodities trading. The common theme

for all the investments was the false promise of generating large returns in a very short period of

time, and in exchange the Debtor would earn a relatively small advance fee.

          13.      Mr. Garrido was the Debtor’s owner, officer and controlling person.

          14.      On October 1, 2018, Mr. Garrido was indicted by the United States of America as

a result of the fraud he orchestrated through the Debtor (the “Indictment”).

          15.      On May 23, 2019, Mr. Garrido pled guilty to a number of his crimes alleged in the

Indictment, and on August 7, 2019, Mr. Garrido was sentenced to 70 months in federal prison and

ordered to pay over $5,000,0000 in restitution. Attached as Exhibit A is Mr. Garrido’s Factual

Proffer admitting to his crimes and his fraud (the “Fraud”).

          B.       The Debtor’s Transfers to GW

          16.      Prior to the Petition Date, the Debtor made three sets of transfers to GW, totaling

$670,000, as follows:

          -     $70,000 to Robert Anderson, Esq. (as escrow agent), on August 19, 2013, of which

                $69,000 was thereafter transferred to GW (the “$70k Transfer”);

          -     $250,000 to Robert Anderson, Esq. (as escrow agent) on September 17, 2013, of which

                $245,000 was immediately transferred to GW (the “$250k Transfer”); and

          -     $350,000 to GW on September 24, 2013, (the “$350k Transfer”).




                                                            3
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 19-01819-LMI             Doc 1         Filed 11/06/19      Page 4 of 27



Collectively, the $70k Transfer, $250k Transfer, and $350k Transfer shall be collectively referred

to as the “Transfers.”

       17.       Attached as Exhibit B is a schedule of the Transfers.

       C.        The $250k and $70k Transfers

       18.       The Debtor made the $250k Transfer to GW pursuant to a “Memorandum of

Understanding Agreement dated September 15, 2013 (the “MOUA Agreement”). A copy of the

MOUA Agreement is attached as Exhibit C.

       19.       Specifically, the MOUA Agreement provides that the Debtor was seeking “project

funding with [GW] and/or its affiliates,” and in exchange for a payment of $250,000 from the

Debtor, GW would wire $6,000,000 to the Debtor within 20 banking days.

       20.       Pursuant to the terms of the MOUA Agreement, the Debtor made the $250k

Transfer to GW.

       21.       GW never delivered any monies to the Debtor pursuant to the MOUA Agreement.

       22.       Moreover, GW never provided any value to the Debtor for the $70k Transfer.

       23.       Upon information and belief, and upon receiving the $250k Transfer and $70k

Transfer from Robert Anderson, Esq., GW transferred: $253,500 for the benefit of Mr. Victory to

accounts he owned or controlled in the name of family members’ trust fund and a business account

(collectively, the “Victory Transfers”); and $69,000 to Ms. Winston or for her benefit (the “First

GW Transfer”), with the remaining amount of $5,600 being kept by Robert Anderson, Esq. as

“escrow fees.”

       D.        The $350k Transfer

       24.       Upon information and belief, the Debtor made the $350k Transfer to GW as a loan

such that GW would in turn lend money to a company called Venado Resources, LLC (“Venado”).


                                                         4
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                  Case 19-01819-LMI            Doc 1         Filed 11/06/19      Page 5 of 27



In turn, Venado was to purchase a collateralized mortgage obligation (“CMO”) from a company

called BCNG, Inc. (“BCNG”). Upon the purchase of the CMO, BCNG was to provide a

significant return to Venado, and upon information and belief, Venado would in turn share a

substantial portion of the return with GW (the “BCNG/Venado Transaction”).

       25.        Upon information, and unbeknownst to the Debtor, GW transferred $118,000 to

Ms. Winston or for her benefit (the “Second GW Transfer”) of the $350k Transfer, and

transferred the remaining monies (i.e. $232,000) to Venado and BCNG.

       26.        Upon information and belief, Venado and BCNG were both wrongdoers that stole

the $232,000.

       E.         Ms. Winston and Mr. Victory

       27.        Ms. Winston and Mr. Victory, who were business associates, worked together to

lure the Debtor into making the above-referenced transactions to GW.

       28.        Specifically, each promised the Debtor significant returns in exchange for the

Transfers.

       29.        At a minimum, both Ms. Winston and Mr. Victory knew that the MOUA

Agreement was false and untrue.

       30.        Mr. Victory has been involved in frauds similar to the fraud perpetrated on the

Debtor, and on June 9, 2017, stipulated to a desist and refrain order issued by the Department of

Business Oversight of the State of California.

       31.        Unbeknownst to the Debtor, the $250k Transfer and $70k Transfer made pursuant

to the MOUA Agreement were kept by Ms. Winston and Mr. Victory (through accounts he owned

or controlled).




                                                         5
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 19-01819-LMI             Doc 1         Filed 11/06/19      Page 6 of 27



        32.     In addition, Ms. Winston, on behalf of GW, failed to disclose to the Debtor the true

purpose of the $350k Transfer and that she would keep $118,000 of the $350k Transfer as her

“profit.”

        33.     Not surprisingly, at no point in time did GW ever provide any value, let alone

refund the Transfers, to the Debtor.

        34.     On multiple occasions, the Debtor demanded from the Defendants the return of the

Transfers.

        35.     Despite numerous promises to return the Transfers to the Debtor, the Transfers have

not been returned and the Defendants have kept the Transfers.

        36.     Neither GW, Mr. Victory, nor Ms. Winston ever provided any consideration to the

Debtor in exchange for the Transfers.

        37.     The Debtor was insolvent at all relevant times by virtue of the fact the Debtor was

an entity engaged in fraudulent activities and was always unprofitable, had no meaningful assets

other than funds which accompanied an obligation (either debt or equity) equal to or more than the

funds themselves, and the numerous tort and other claims held by investors defrauded by the

Debtor, which claims (in pertinent part) preceded the Transfers.

        38.     All conditions precedent to the filing of this action have been performed, have

occurred, or have been waived.

                                           COUNT I
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                            Fla. Stat. §§ 726.105(1)(a) and 726.108
                                          Against GW

        39.     The Trustee reasserts the allegations set forth in paragraphs 1 through 39 as if fully

set forth herein.




                                                         6
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 19-01819-LMI             Doc 1         Filed 11/06/19      Page 7 of 27



        40.     The Debtor made the $250k Transfer and $70k Transfer (collectively, the “$320k

Transfers”) to GW within four years of the Petition Date.

        41.     GW is the initial transferee of the $320k Transfers.

        42.     The Debtor made the $320k Transfers to GW with the actual intent to hinder, delay,

or defraud the Debtor’s creditors.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against GW (i) avoiding the $320k Transfers pursuant to Section 726.105(1)(a), Fla. Stat., and

or otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount equal to

the amount or value of the $320k Transfers, plus interest and costs, pursuant to Section 726.108,

Fla. Stat., and (iii) granting such other and further relief as this Court shall deem appropriate.

                                           COUNT II
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                            Fla. Stat. §§ 726.105(1)(b) and 726.108
                                          Against GW

        43.     The Trustee reasserts the allegations set forth in paragraphs 1 through 39 as if fully

set forth herein.

        44.     The Debtor made the $320k Transfers to GW within four years of the Petition Date.

        45.     GW is the initial transferee of the $320k Transfers.

        46.     The Debtor made the $320k Transfers to GW without receiving reasonably

equivalent value in exchange for the $320k Transfers.

        47.     At the time of the $320k Transfers, the Debtor was engaged in, or was about to

engage in, a business or a transaction for which the remaining assets were unreasonably small in

relation to the business or transaction.

        48.     At the time of the $320k Transfers, the Debtor intended to incur or believed that it

would incur, debts that were beyond its ability to pay as such debts matured.

                                                         7
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                  Case 19-01819-LMI            Doc 1         Filed 11/06/19      Page 8 of 27



          49.    At the time the $320k Transfers were made, the Debtor had at least one unsecured

creditor that could have avoided such transfer(s).

          50.    By reason of the foregoing, the $320k Transfers to GW are avoidable and

recoverable pursuant to         Sections 726.105(1)(b) and 726.108, Fla. Stat., and or otherwise

applicable law.

          WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

against GW (i) avoiding the $320k Transfers pursuant to Section 726.105(1)(b), Fla. Stat., and or

otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount equal to the

amount or value of the $320 Transfers, plus interest and costs, pursuant to Section 726.108, Fla.

Stat., and (iii) granting such other and further relief as this Court shall deem appropriate.

                                           COUNT III
                  Avoidance and Recovery of Fraudulent Transfers Pursuant to
                              Fla. Stat. §§ 726.106(1) and 726.108
                                           Against GW

          51.    The Trustee reasserts the allegations in paragraphs 1 through 39 as if fully set forth

herein.

          52.    The Debtor made the $320k Transfers to GW within four years of the Petition Date.

          53.    GW is the initial transferee of the Transfers.

          54.    The Debtor made the $320k Transfers to GW without receiving reasonably

equivalent value in exchange for the $320k Transfers.

          55.    At the time of the $320k Transfers, the Debtor was insolvent or became insolvent

as a result of the $320k Transfers.

          56.    At the time the $320k Transfers were made, the Debtor had at least one unsecured

creditor that could have avoided such transfer(s).




                                                         8
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                 Case 19-01819-LMI             Doc 1         Filed 11/06/19      Page 9 of 27



        57.     By reason of the foregoing, the $320k Transfers to GW are avoidable and

recoverable pursuant to Sections 726.106(1) and 726.108, Fla. Stat., and or otherwise applicable

law.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

against GW (i) avoiding the $320k Transfers pursuant to Section 726.105(1)(b), Fla. Stat., and or

otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount equal to the

amount or value of the $320k Transfers, plus interest and costs, pursuant to Section 726.108, Fla.

Stat., and (iii) granting such other and further relief as this Court shall deem appropriate.

                                        COUNT IV
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                                   Fla. Stat. §§ 726.109
                                   Against Ms. Winston

        58.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        59.     The $320K Transfers to GW are avoidable pursuant to §§ 726.105(1)(a),

726.105(1)(b), 726.106(1), and 726.108(1)(a), Fla. Stat.

        60.     Ms. Winston is the subsequent transferee of the First GW Transfer.

        61.     Ms. Winston did not take the First GW Transfer in good faith, for value, nor without

knowledge of the voidability of the transfer avoided.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Ms. Winston (i) avoiding the First GW Transfer Transfers pursuant to § 726.109 and

or otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount equal to

the amount or value of the First GW Transfer, and (iii) granting such other and further relief as

this Court shall deem appropriate.




                                                         9
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01819-LMI             Doc 1      Filed 11/06/19         Page 10 of 27



                                        COUNT V
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                                   Fla. Stat. §§ 726.109
                                   Against Ms. Winston

        62.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        63.     The $350K Transfer to GW is avoidable pursuant to §§ 726.105(1)(a),

726.105(1)(b), 726.106(1), and 726.108(1)(a), Fla. Stat.

        64.     Ms. Winston is the subsequent transferee of the Second GW Transfer.

        65.     Ms. Winston did not take the Second GW Transfer in good faith, for value, nor

without knowledge of the voidability of the transfer avoided.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Ms. Winston (i) avoiding the Second GW Transfer Transfers pursuant to § 726.109

and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount equal

to the amount or value of the Second GW Transfer, and (iii) granting such other and further relief

as this Court shall deem appropriate.

                                        COUNT VI
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                                   Fla. Stat. §§ 726.109
                                   Against Mr. Victory

        66.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        67.     The $320K Transfers to GW are avoidable pursuant to §§ 726.105(1)(a),

726.105(1)(b), 726.106(1), and 726.108(1)(a), Fla. Stat.

        68.     Mr. Victory is the subsequent transferee of the Victory Transfers.




                                                        10
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01819-LMI             Doc 1      Filed 11/06/19         Page 11 of 27



        69.     Mr. Victory did not take the Victory Transfers in good faith, for value, nor without

knowledge of the voidability of the transfer avoided.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Mr. Victory (i) avoiding the Victory Transfers pursuant to § 726.109 and or otherwise

applicable law; (ii) awarding the Trustee a money judgment in an amount equal to the amount or

value of the Victory Transfers, and (iii) granting such other and further relief as this Court shall

deem appropriate.

                                         COUNT VII
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                  11 U.S.C. § 541 and Fla. Stat. §§ 726.105(1)(a) and 726.108
                                    Against Ms. Winston

        70.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        71.     At all times from in or around August 19, 2013, the Debtor was a creditor of GW.

        72.     GW made the First GW Transfer for the benefit of/to Ms. Winston with the actual

intent to hinder, delay or defraud the Debtor.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Ms. Winston (i) avoiding the First GW Transfer pursuant to Section 726.105(1)(a),

Fla. Stat., and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an

amount equal to the amount or value of First GW Transfer, plus interest and costs, pursuant to

Section 726.108, Fla. Stat., and (iii) granting such other and further relief as this Court shall deem

appropriate.




                                                        11
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01819-LMI             Doc 1      Filed 11/06/19         Page 12 of 27



                                        COUNT VIII
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                  11 U.S.C. § 541 and Fla. Stat. §§ 726.105(1)(b) and 726.108
                                    Against Ms. Winston

        73.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        74.     At all times from in or around August 19, 2013, the Debtor was a creditor of GW.

        75.     GW made the First GW Transfer for the benefit of/to Ms. Winston without

receiving in exchange reasonably equivalent value.

        76.     At the time of the First GW Transfer, GW was engaged in, or was about to engage

in, a business or a transaction for which the remaining assets were unreasonably small in relation

to the business or transaction.

        77.     At the time of the First GW Transfer, GW intended to incur or believed that it would

incur, debts that were beyond its ability to pay as such debts matured.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Ms. Winston (i) avoiding the First GW Transfer pursuant to Section 726.105(1)(b),

Fla. Stat., and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an

amount equal to the amount or value of First GW Transfer, plus interest and costs, pursuant to

Section 726.108, Fla. Stat., and (iii) granting such other and further relief as this Court shall deem

appropriate.

                                         COUNT IX
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                     11 U.S.C. § 541 and Fla. Stat. §§ 726.106 and 726.108
                                     Against Ms. Winston

        78.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.


                                                        12
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01819-LMI             Doc 1      Filed 11/06/19         Page 13 of 27



        79.     At all times from in or around August 19, 2013, the Debtor was a creditor of GW.

        80.     GW made the First GW Transfer for the benefit of/to Ms. Winston without

receiving in exchange reasonably equivalent value.

        81.     At the time of the First GW Transfer, GW was insolvent.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Ms. Winston (i) avoiding the First GW Transfer pursuant to Section 726.106, Fla. Stat.,

and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount equal

to the amount or value of First GW Transfer, plus interest and costs, pursuant to Section 726.108,

Fla. Stat., and (iii) granting such other and further relief as this Court shall deem appropriate.

                                          COUNT X
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                  11 U.S.C. § 541 and Fla. Stat. §§ 726.105(1)(a) and 726.108
                                    Against Ms. Winston

        82.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        83.     At all times from in or around August 19, 2013, the Debtor was a creditor of GW.

        84.     GW made the Second GW Transfer for the benefit of/to Ms. Winston with the

actual intent to hinder, delay or defraud the Debtor.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Ms. Winston (i) avoiding the Second GW Transfer pursuant to Section 726.105(1)(a),

Fla. Stat., and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an

amount equal to the amount or value of Second GW Transfer, plus interest and costs, pursuant to

Section 726.108, Fla. Stat., and (iii) granting such other and further relief as this Court shall deem

appropriate.




                                                        13
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01819-LMI             Doc 1      Filed 11/06/19         Page 14 of 27



                                         COUNT XI
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                  11 U.S.C. § 541 and Fla. Stat. §§ 726.105(1)(b) and 726.108
                                    Against Ms. Winston

        85.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        86.     At all times from in or around August 19, 2013, the Debtor was a creditor of GW.

        87.     GW made the Second GW Transfer for the benefit of/to Ms. Winston without

receiving in exchange reasonably equivalent value.

        88.     At the time of the Second GW Transfer, GW was engaged in, or was about to

engage in, a business or a transaction for which the remaining assets were unreasonably small in

relation to the business or transaction.

        89.     At the time of the Second GW Transfer, GW intended to incur or believed that it

would incur, debts that were beyond its ability to pay as such debts matured.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Ms. Winston (i) avoiding the Second GW Transfer pursuant to Section 726.105(1)(b),

Fla. Stat., and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an

amount equal to the amount or value of Second GW Transfer, plus interest and costs, pursuant to

Section 726.108, Fla. Stat., and (iii) granting such other and further relief as this Court shall deem

appropriate.

                                         COUNT XII
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                     11 U.S.C. § 541 and Fla. Stat. §§ 726.106 and 726.108
                                     Against Ms. Winston

        90.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.


                                                        14
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01819-LMI             Doc 1      Filed 11/06/19         Page 15 of 27



        91.     At all times from in or around August 19, 2013, the Debtor was a creditor of GW.

        92.     GW made the Second GW Transfer for the benefit of/to Ms. Winston without

receiving in exchange reasonably equivalent value.

        93.     At the time of the Second GW Transfer, GW was insolvent.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Ms. Winston (i) avoiding the Second GW Transfer pursuant to Section 726.106, Fla.

Stat., and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount

equal to the amount or value of Second GW Transfer, plus interest and costs, pursuant to Section

726.108, Fla. Stat., and (iii) granting such other and further relief as this Court shall deem

appropriate.

                                        COUNT XIII
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                  11 U.S.C. § 541 and Fla. Stat. §§ 726.105(1)(a) and 726.108
                                     Against Mr. Victory

        94.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        95.     At all times from in or around August 19, 2013, the Debtor was a creditor of GW.

        96.     GW made the Victory Transfers for the benefit of/to Mr. Victory with the actual

intent to hinder, delay or defraud the Debtor.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Mr. Victory (i) avoiding the Victory Transfers pursuant to Section 726.105(1)(a), Fla.

Stat., and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount

equal to the amount or value of Victory Transfers, plus interest and costs, pursuant to Section

726.108, Fla. Stat., and (iii) granting such other and further relief as this Court shall deem

appropriate.

                                                        15
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01819-LMI             Doc 1      Filed 11/06/19         Page 16 of 27



                                         COUNT IX
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                  11 U.S.C. § 541 and Fla. Stat. §§ 726.105(1)(b) and 726.108
                                     Against Mr. Victory

        97.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        98.     At all times from in or around August 19, 2013, the Debtor was a creditor of GW.

        99.     GW made the Victory Transfers for the benefit of/to Mr. Victory without receiving

in exchange reasonably equivalent value.

        100.    At the time of the Victory Transfers, GW was engaged in, or was about to engage

in, a business or a transaction for which the remaining assets were unreasonably small in relation

to the business or transaction.

        101.    At the time of the Victory Transfers, GW intended to incur or believed that it would

incur, debts that were beyond its ability to pay as such debts matured.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Mr. Victory (i) avoiding the Victory Transfers pursuant to Section 726.105(1)(b), Fla.

Stat., and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount

equal to the amount or value of Victory Transfers, plus interest and costs, pursuant to Section

726.108, Fla. Stat., and (iii) granting such other and further relief as this Court shall deem

appropriate.

                                         COUNT XV
                 Avoidance and Recovery of Fraudulent Transfers Pursuant to
                     11 U.S.C. § 541 and Fla. Stat. §§ 726.106 and 726.108
                                     Against Mr. Victory

        102.    The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.


                                                        16
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01819-LMI             Doc 1      Filed 11/06/19         Page 17 of 27



        103.    At all times from in or around August 19, 2013, the Debtor was a creditor of GW.

        104.    GW made the Victory Transfers for the benefit of/to Mr. Victory without receiving

in exchange reasonably equivalent value.

        105.    At the time of the Victory Transfers, GW was insolvent.

        WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against Mr. Victory (i) avoiding the Victory Transfers pursuant to Section 726.106, Fla. Stat.,

and or otherwise applicable law; (ii) awarding the Trustee a money judgment in an amount equal

to the amount or value of the Victory Transfers, plus interest and costs, pursuant to Section

726.108, Fla. Stat., and (iii) granting such other and further relief as this Court shall deem

appropriate.

                                               COUNT XVI
                                             Unjust Enrichment
                                                Against GW

        106.    The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

        107.    The Debtor made the $320k Transfer and $70k Transfer to GW pursuant to the

MOUA Agreement.

        108.    Specifically, each promised the Debtor significant returns in exchange for the

Transfers.

        109.    At a minimum, both Ms. Winston and Mr. Victory knew that the MOUA

Agreement was false and untrue.

        110.    The Trustee pleads this count in the alternative to her legal claims.

        111.    The Trustee does not have an adequate remedy at law, and therefore, is entitled to

relief under the equitable doctrine of unjust enrichment.


                                                        17
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                   Case 19-01819-LMI             Doc 1      Filed 11/06/19         Page 18 of 27



          112.     The Debtor conferred a benefit on GW by virtue of the Transfers.

          113.     GW had knowledge of the benefit of the Transfers conferred upon it.

          114.     GW voluntarily accepted and retained the benefit of the Transfers conferred upon

it.

          115.     Under the circumstances, it would be inequitable for GW to retain the benefit of

the Transfers conferred upon it.

          WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against GW in the amount of the Transfers, plus interest and costs, and granting such other

and further relief as this Court shall deem appropriate.

                                             COUNT XVII
                                                Fraud
                                Against GW, Ms. Winston, and Mr. Victory

          116.     The Trustee reasserts the allegations set forth in paragraphs 1 through 43, 45 – 51,

and 53 – 58, as if fully set forth herein.

          117.     The Debtor made the $320 Transfers to GW pursuant to the MOUA Agreement.

          118.     Both Ms. Winston and Mr. Victory promised the Debtor significant returns in

exchange for the $320 Transfers.

          119.     Specifically, the MOUA Agreement provides that the Debtor was seeking “project

funding with [GW] and/or its affiliates,” and in exchange for a payment of $250,000 from the

Debtor, GW would wire $6,000,000 to the Debtor within 20 banking days.

          120.     GW never delivered any monies to the Debtor pursuant to the MOUA Agreement.

          121.     Both Ms. Winston and Mr. Victory knew that the MOUA Agreement was false and

untrue, and that the representations made by them regarding the MOUA Agreement were false,

which representations were relied on by the Debtor.


                                                           18
                                     LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
      3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 19-01819-LMI             Doc 1        Filed 11/06/19       Page 19 of 27



       122.     As a result of GW’s, Ms. Winston’s, and Mr. Victory’s fraud, and the Debtor’s

reasonable reliance thereon, the Debtor has suffered damages.

       WHEREFORE, the Trustee requests that the Court enter judgment in favor of the Trustee

and against GW, Ms. Winston, and Mr. Victory in the amount of the $320k Transfers, plus interest

       Dated: November 6, 2019.
                                                              Respectfully submitted,

                                                              s/ Daniel N. Gonzalez
                                                              Daniel N. Gonzalez, Esquire
                                                              Florida Bar No. 592749
                                                              dgonzalez@melandrussin.com
                                                              MELAND RUSSIN & BUDWICK, P.A.
                                                              3200 Southeast Financial Center
                                                              200 South Biscayne Boulevard
                                                              Miami, Florida 33131
                                                              Telephone: (305) 358-6363
                                                              Telecopy: (305) 358-1221
                                                              Attorneys for the Trustee
                                                     and

                                                              Michael P. Dunn, Esq.
                                                              Florida Bar No. 100705
                                                              michael.dunn@dunnlawpa.com
                                                              DUNN LAW, P.A.
                                                              66 West Flagler Street, Suite 400
                                                              Miami, Florida 33130
                                                              Telephone: (786) 433-3866
                                                              Telecopy: (786) 260-0269
                                                              Co-Counsel for Plaintiff, Marcia T. Dunn,
                                                              as Chapter 7 Trustee




                                                        19
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                   Case 19-01819-LMI          Doc 1      Filed 11/06/19      Page 20 of 27
    Case l:18-cr-20784-CMA          Document 31      Entered on FLSD Docket 05/23/2019            Page 1 of 2




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                    Case No.: 18-20784-CR-ALTONAGA


    , UNITED STATES OF AMERICA,


     v.



      JORGE GARRIDO,


             Defendant.



                                            FACTUAL PROFFER


              Had this case proceeded to trial, JORGE GARRIDO and the Government agree that the
      Government would have proven the following facts beyond a reasonable doubt. The parties agree
      that these facts, which are true, do not include all facts known to the Government and the defendant
      relating to the Indictment. The parties agree that these facts are sufficient to prove the guilt of the
      Defendant as to Count 1 of the above-referenced Indictment:                              •


              From in or around 2010, through in or around June 2017, in the Southern District ofFlorida
      and: elsewhere, the Defendant conspired with Peter Block and others, to defraud certain
      individuals. This Defendant and others participated in a scheme to defraud that raised money from
'     advance fees, purportedly for, among other things, funding start-up projects, participating in
      humanitarian platforms, monetizing bank instruments, and engaging in platform trading. The
      victims relied on the Defendant's materially false and fraudulent representations, and then
      GARRIDO and others misappropriating these advance fees for the defendant and his co
      conspirators' personal use.


             This conspiracy occurred by means of materially false and fraudulent pretenses, as well as
      material omissions, to knowingly devise a scheme and artifice to defraud and to obtain money and .
      property through the delivery of certain wire communications, contrary to Title 1 8, United States
      Code, Section 1343, and all in violation of Title 18, United States Code, Section 1349.

              GARRIDO was the president, director and registered agent of G & C Investment Corp.
      ("G&C"), which was a Florida corporation that purportedly had "relationships with suppliers,
      buyers, and sellers of fuel and sugar products" and acted as a commodities trader. G&C claimed
      to "have developed close ties with the most important people in the industry."

             In or around 2010, GARRIDO approached potential investors and promoted himself as
      someone who could generate large sums of money in return for a relatively small advance fee. In
      or around 2010, GARRIDO began receiving investor funds via U.S. mail and bank wires, and
      depositing their money into bank accounts he controlled. In return for money detained from
      investments in advance, GARRIDO promised to generate staggering returns of 15 times, 20 times,
      or more of an investor's advance fee. GARRIDO promised to provide returns within a short time




                                                                                                    EXHIBIT A
                                                                                                    EXHIBIT A
               Case 19-01819-LMI          Doc 1     Filed 11/06/19            Page 21 of 27
Case l:18-cr-20784-CMA         Document 31      Entered on FLSD Docket 05/23/2019             Page 2 of 2




  frame, typically 30 to 45 banking days. GARRIDO eased investor concerns about the safety and
  security of their principal by having investors transfer their money to Block, a co-conspirator
  attorney escrow account, where, according to GARRIDO, the funds could not be transferred from
  the attorney to GARRIDO before GARRIDO generated returns on the investments. In truth, after
  investors wired their money to the account, the attorney took a portion of the funds for his own
  benefit and wired the rest of the advanced fee money to GARRIDO.                          •

          GARRIDO also guaranteed the safety of investors' principal by stating that he owned U.S.
  Treasury Notes and claimed the notes as collateral. In truth, the U.S. Treasury Notes did not exist.
  Furthermore, GARRIDO and his co-conspirators used false and fraudulent emails from a financial
  advisor at a financial institution purporting to vouch for the existence of the notes. GARRIDO
  also guaranteed the safety of investors' principal by claiming that he held a standby letter of credit
  from JP Morgan Chase as collateral. In truth, the standby JP Morgan Chase letter of credit did not
  exist. Furthermore, GARRIDO and his co-conspirators used false and fraudulent financial
  documents to investors to vouch for the existence of the standby letter of credit.

          This Defendant and his co-conspirators made numerous materially false and fraudulent
  statements to investors and withheld material facts, including, but not limited to; that banking
  instruments provided to investors by GARRIDO, including but not limited to a $30,000,000
  "Standby- Letter of Credit" from JP Morgan Chase, were legitimate and authentic banking
  instruments; that GARRIDO never had funds to repay investors' principal or returns; that
  GARRIDO and his co-conspirators would use nearly all the investor funds for their personal
  benefit. ..                                                        .   i»




  Date:   fTAy/ 1                                   Roger Cruz
                                                                     /
                                                                     /
                                                    Assistant Uniiei             Attorney



  Date:
                                                   'Samuel Rabin
                                                    Attorney fpr-Befendant



  Date: V A / / f                                By:
                                                       Jorge Gam<
                                                        DefenaAtir




                                                    2
                   Case 19-01819-LMI             Doc 1        Filed 11/06/19         Page 22 of 27


                               Transfers to Robert J. Anderson, Esquire and Goodwill Funding
                              During the Period of August 19, 2013 through September 24, 2013

                                                 (Sorted Chronologically )

                                 Account                 Transaction    Check
Bank Name      Account Name        No.         Date         Type         No.                    Payee               Amount

  HSBC      G&C Investment Corp. 362041024    08/19/13       Wire        N/A Robert J. Anderson, Esquire         $ (70,000.00)
  HSBC      G&C Investment Corp. 362041024    09/17/13       Debit       N/A Robert J. Anderson, Esquire           (250,000.00)
                                                                  Total Transfers to Robert J. Anderson, Esquire $ (320,000.00)

  HSBC      G&C Investment Corp. 362041024    09/24/13       Wire        N/A Goodwill Funding Inc.             $ (350,000.00)
                                                                           Total Transfers to Goodwill Funding $ (350,000.00)

                                           Total Transfers to Robert J. Anderson, Esquire and Goodwill Funding $ (670,000.00)




                                                         Page 1 of 1                                           EXHIBIT B
             Case 19-01819-LMI          Doc 1     Filed 11/06/19       Page 23 of 27




                                                                          y




                    Goodwill FIjnding                  I no.




                Memorandum of Understanding Agreement (MOUA)
                         Drafted on this I?4 day of -September. 2013
                                         By and between
                          Goodwill Funding Inc.. and/ or its affiliates
                                                And
                     Jopge Garrido, President of G&C Investment Corp



WHEREAS. Goodwill Fiiiiding Inc.r and/or its affiliates has a desiie to enter into a funding
transaction with Jorge Ganido, President of G&C Investment Corp. and is offering G&C
Investment Corp project funding in the amount of Sfi.GOO.OOO (Six Million USD Dollars).
Funding continences in 24 hours with a funding schedule as follows: $2,500,000 (Two Million
Five Hundred Thousand US Dollars in or before 4S hours or less and S3. 500.000 (Three Million
Five Hundred Thousand US Dollars) within 20 banking days, for a total of 6 million dollars.


WHEREAS, G&C Investment Ccup. is seeking project funding with Goodwill Funding Inc.
and/or its affiliates. G&C Investment Corp has the capacity to wire transfer the amotiut of
$250,000 USD (Two Hundred Fifty Thousand US Dollars) into a designated Attorney Robert
Anderson Esquire Escrow Account as a participation fee. within 24 hours of signing this
agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants contained in
this Agreement, the parties agree as follows:


Goodwill Funding, and or its affiliates Responsibility: After receipt of the funds that are to be
wrired into Goodwill Funding Inc. designated Attorney Robert Anderson Esquire Escrow
Account by G&C Investment C cup in the amount of $250,000 USD (Two Hundred Fifty7
Thousand US Dollars), will trigger Funders. and/or its affiliate's collateral. - $500,000.00 of a
pub lically traded stock with a margin call through Morgan Stanley. Goodwill Funding Inc..
a lid,;oi its affiliates will wire G&C Investment Corp. Sd.OOO.GOO (Six Million USD Dollars).
Funding commences in 24 hours ivirh a funding schedule as follows; £2.500,000 (Two Million
Five Hundred Thousand US Dollars) in .or before 48 hours or less and 53.500,000 (Three
Million Five Hundred Thousand US Dollars) within 20 banking days, for a total of 6 million
dollars.




                                                                                               EXHIBIT
                                                                                               EXHIBIT C
                                                                                                       C
              Case 19-01819-LMI              Doc 1     Filed 11/06/19       Page 24 of 27




Upon receiving $250,000 USD (Two Hundred Fifty Thousand US Dollars) transferred by G&C
Investment Coip into a Goodwill Funding Inc. designated Attorney Robert Anderson Esquire
Escrow Account, the following shall occur:



   1.    Within the same day will trigger Flinders, and/or its affiliate's collateral. - $500,000.00
        of a publically traded stock with a margin call through Morgan Stanley.
   2.    Funding commences in 24 hours with a funding schedule as follows: $2,500,000 (Two
        Million Five Hundred Thousand US Dollars)in /or before 48 hours or less and S3. 500. 000
        (Three Million Five Hundred Thousand US Dollars)within >0 banking days, for a total of
        6 million dollars.
   3.   Default C Lmse If either party fails to perform to the obligations of this agreement a
        Notice of Default Letter will be issued by either party. The Party in Non-Performance
        will have 24 hours to comply with this Agreement or be in Default.
                             If a true default happens and upon written demand the escrow attorney
                             shall be responsible for getting the stock converted to cash by Knight
                             and Free the attorneys that hold the blocked stock and send forge
                             Garrido, President ofG&C Investment Corp S35G.OOO US. Dollars.
Jorge Gamdo. President of GAC Investment Corp FLesponsifailitv: C&C Investment Cm p
responsibility will be to arrange for a participation fee. of $250,000 USD [Two Hundred Fifty
Thousand US Dollars), via wire transfer into a designated Attorney Robert Anderson Esquire
Escrow Account (See EXHIBIT "A") Such transaction may come directly from G&C
Investment Corp or from any third party arranged by G&C Investment Coip.

                                           TO SUMMARIZE

   a)   G&C Investment Corp shall anmige for the participation fee via wire timisfer of
        $250,000 USD (Two Hundred Fifty Thousand US Dollars} into a designated Attorney
        Robert Anderson Esquire Escrow Account. Within the same day will trigger Funders.
        and/or its affiliate's collateral, - $500,000.00 of a publically traded stock with a
        margin call through Morgan Stanley.

   b) Funding commences in 24 hours with a funding schedule as follows; : $2.o00.000 (Fw:o
        Million Five Hundred Thousand US Dollarsjin /or before 48 hours or less and
        S3. 5 00. 000 (Three Million Five Hundred Thousand US Dollars) within >0 banking days,
        for a total of b million dollars.



                                             EXHIBIT "A"


ATTORNEY CLIENT j TRUST ACCOUNT TO WIRE THE $250,000.00
  Atty. Escrow Account                    Bank of America
  Atty. Name                              Robert Anderson Esquire
  Atty. Address                           1510 the Alameda, San Jose, CA 95126
 Account Number                           164100273631

  Swift Account Number                    BOFAUS3N

  Branch Number                           000101
               Case 19-01819-LMI           Doc 1     Filed 11/06/19       Page 25 of 27




     Routing Number                       12100035a

     On Behalf Of                         G&C Investment Corp




      a)   Benefit of the Trail sacti on: The funds generated from the above stated
           transaction will enable G&C Investment Corp to receive project funding in 24
           hours with a funding schedule as follows: S2.50O.0O6 (Two Million Five Hundred
           Thousand US Dollars) in /or before 48 hours or less and S3. 500.6 00 (Three
           Million Five Hundred Thousand US Do Liars)within 20 banking days, for a total of 6
           million dollars, after wire transferring funds in the amount of 5250,000 USD
           (Two Hundred Fifty Thousand US Dollars), G&C Investment Corp, may place ali
           or a portion of tlieir money of this return with Goodwill Funding Inc., and/or
           its affiliates, for further project funding efforts under a separate MOU.

Term: This agreement shall commence on the Effective Date as signed below and shall remain
in effect until the completion of the transaction.

1.    Binding Effect: This Agreement shall be binding upon and inure to the benefit of the Parties
      and their Agents.

2.    Headings:    The headings contained in this Agreement are used for reference purpose only,
      and shall not be construed to define, limit or affect the construction or interpretation hereof.

3.    Amendments: This Agreement may be amended only in UTiting. signed and sealed by the
      signatory parties to the contract.

4.    Entire Aamnmt:        This Agreement contains tire entire Agreement between the parties
      hereto relating to the rights herein granted and the obligations herein.       Any oral
      representation or modifications concerning the Agreement must be in writing signed by all
      parties hereto.

5.    Construction:    This Agreement has been drafted by both parties and as a result any
      ambiguities shall not beToustrued for or against either party.

6.    C ountgrgai rs: This Agreement may be executed in two (21 or more counterparts, and each
      counterpart shall be deemed to be an original.

      This contract can and will be modified to support changes in business climate with proper
      addendum and consent by both parties.




                                        Legal Disclosures



1.    ProprietaiT Information: G&C Investment Corp acknowledges that its relationship with
      the Goodwill Funding Inc.. and/dr its affiliates is one of high trust and confidence and that,
      in the course of its service to G&C In vestment Coip will have access to Proprietary
      Information. Goodwill Fun ding Inc.. and/ or its affiliates acknowledges that its relationship
                    Case 19-01819-LMI        Doc 1      Filed 11/06/19      Page 26 of 27




     with the G&C Investment Coip is one of high trust and confidence and that, in the course
     of its service to G&t Investment Coi p. Goodwill Funding Inc.. anchor its affiliates will
     have access to Proprietary Information. Both parties agree to hold all such Proprietary
     Infonnation (as defined herein) in strict confidence, not to disclose it to others or use it in any
     way, commercially or otherwise, except in performing the Sen- ices, and not to allow any
     unauthorized person access to it. either before or afler expiration or termination of this
     Agreement. Both parties further agree to take all action necessary to protect the
     confidentiality of the Proprietary Information including, without limitation, implementing
     and enforcing operating procedures to minimize the "possibility of unauthorized use or
     copying of the Proprietary Information. For purposes of this Agreement. "'Proprietary
     Information" shall mean a11 information (whether or not patentable and whether or not
     copyrightable), by way of illustration and not limitation, owned, possessed, or used by the
     G&C Investment Corp. including, without limitatioiL the existence, terms and conditions of
     this Agreement, any Invention (as defined herein), formula, vendor information, customer
     tn formation   apparatus, equipment, trade secret, process, research, report, technical data,
     know-how, computer program, software, software documentation, hardware design,
     technology, marketing or business plan, forecast, unpublished financial statement, budget,
     license, price, cost and emplovee list that is communicated to: learned of. developed" or
     otherwise acquired Goodwill funding luc., and,or its affiliates in the course of G&C
     Investment Corp Project Funding. Upon Termination of this Agreement or at any other time
     upon request by the Goodwill Funding Inc.. and or its affiliates,

2    Goodwill Funding Inc.. and/or its affiliates and G£C" Invesrment Corp. do hereby attest
     and warrant lie/she lias never been comic ted under, or been the subject of. auv
     investigation with respect to:

     § Tire Bank Secrecy Act Anti-Money Laundering (latest version): and

     § The Drug Trafficking Act of 19Sb (latest version): and

     § The Criminal Act of 1988 (latest version); and

     § The Prevention of Terrorism (Temporary Provisions) Act of 1989 (latest version); and

     § The Criminal Justice (International Cooperation) Act of 1990 [latest version): and

     § The Criminal Justice Act of 1993 (latest ^lersion): and

     § The Anti-Terrorism Act and the USA Patriot Act I and II (2003 and latest revision): and

     § The Electronic Funds Transfer Act 1978 (latest version): and

     § Homeland Security Act of 2002 (latest version).

3. Equitable Remedies: Because the Services are personal and unique and because G&C
     Investment Coip will have access to Proprietary Information of the Goodwill Funding Inc..
     and/or its affiliates, and vice versa, both parties will have the right to enforce this
     Agreement and any of its provisions by injunction, specific performance or other equitable
     relief without prejudice to any other rights and remedies that either party may have for a
     breach of this Agreement.

4.   Governing Law: Jin isdicliou: This Agreement shall be governed by and constated in
     accordance with the internal laws of the State of California without giving effect to any
     choice or conflict of law provision or rule (whether of the State of California or any other
             Case 19-01819-LMI            Doc 1      Filed 11/06/19        Page 27 of 27




    jurisdiction) that would cause die application of laws of any jurisdictions other than those of
    the State of California. Any and all legal disputes will go through arbitration process for
    resolution of this contract, this Contract is being provided on a confidential basis and at no
    time shall either party disclose or otherwise reveal to any third party any confidential
    infomiatioiL code or reference and or any such information advised to the other party as
    being confidential or privileged without the formal written permission of the other party.

    The information presented by G&C Divestment Corp is not in any way considered or
    intended to be solicitation of funds of any sort, or any type of offering, but is intended for
    Project Funding. GJtC Investment Corp and your associates have requested information
    from Goodwill Funding Inc.. and/or its affiliates of your own choice and free will, and
    further that Goodwill Funding Inc., and/or its affiliates have not solicited GSzC
    Investment Corp in any way.

    If is understood that this contract transaction is strictly private, and that it is in no way relying
    upon or relating to the United States Securities Act of 1933 or related regulations, arid it does
    not involve the sale of registered securities. Further. Goodwill Funding Inc.. and/or its
    affiliates hereby declares and G&C Investment Coip is aware that Goodwill Funding Inc..
    and/or its affiliates is nor a licensed broker or government employee Goodwill Funding
    Inc.. and.'oi' its affiliates and G&C Investment Coip have mutually agreed that this private
    transaction is exempt horn the Securities Act. and is not intended for the general public, and
    all matters are for PRIVATE USE ONLY.

    This communication includes by reference and incorporates the Standard International Non-
    Circumvention Agreement and conditions as set forth by the International Chamber of
    Commerce (ICC Publication 500. revised 1994) and is to be applied to any and all
    transactions between the parries for a period of two (5) years

IN WITNESS WHEREOF, this Agreement has been executed by the parties to this Agreement
as of the date first set forth above.




t
                    m

                                                                                             2013
Chare! Winston. C.F.O of Goodwill Funding Inc.                                           Date




           -J?


       i > 0-
                                                                                 September 15. 2013
forge Ganido, President of G&C Investment Corp                                           Date
